Title: To Thomas Jefferson from Nathaniel White, 10 July 1806
From: White, Nathaniel
To: Jefferson, Thomas


                        
                            Berkley County virginia 7th. mo 10th. 1806
                        
                        To Thomas Jefferson, President of the united States of Americai, the following lines are humbly presented,
                            May it Pleas the President.
                        I being a free born Citizan of the united States, feel anxious for the Prosperity thereof, and my mind
                            having been much exercised a long time on account of a Certain Class of our inhabitants, I hope thou wilt excuse my
                            freedom in thus addressing thee (not on their behalf only, but also) on behalf of our nation. I have been a silent admirer
                            of thy wise Administration, have Carefully perused thy addresses from time to time to Congress and have hoped to see
                            something therein presented, respecting that much injured species of mankind, the African race. but tho my hopes, in that
                            respect have hitherto been in vain, I Cannot think that people have altogether escaped thy serious Consideration. permit
                            me therefore to lay before thee, in simplicity, and in the uprightness of my heart, and Justness of my intentions, a few
                            Considerations, as they present in the view of my mind. the Inhumanity of the practice of holding mankind in perpetual
                            Slavery, the impropriety, and inconsistancy thereof (I think) Cannot have escaped thy notice, tho I do not even suppose
                            that it is in thy power to liberate that oppressed part of our inhabitants yet I believe it is in thy power to do more in
                            their behalf at this period than any other man in the union, I therefore recommend to thy serious Consideration, that
                            solemn Proclamation of the Almighty, by the mouth of his servant, the Prophet Isaiah, 58, 6 & 7th. is not this the fast
                            that I have Chosen to loose the bands of wickedness, to undo the
                            heavy burdens, and to let the oppressed go free, and that ye break every yoke. is it not to deal thy bread to the hungry,
                            and that thou bring the poor that are Cast out of thy house, when thou seest the naked that thou Cover him, and that thou
                            hide not thyself from thy own flesh.—
                        I entreat thee to remember that all men are equally born free, and have an equal right to be protected, in
                            life, liberty and property. are not these inviolable laws of nature, Can that divine being, who is of purer eyes than to
                            behold evil, or look on inequity with the least degree of approbation, look with impunity on the enlightened inhabitants
                            of our land, in the open and long Continued violation of the laws of nature, and of natures God. does he not now Call for
                            the bands of wickedness to be loosed, and the oppressed let go free; Can there be a greater Stigma on our national
                            Charecter; and the exalted freedom of which we boast; is it possible that a practice Could exist pregnant with more evils,
                            or more likely to draw down the great displeasure, and heavy Judgments of the most high God, upon the inhabitants of our
                            Land. I dread the Consequence, I shuder under the prospect of the Continuation of the yoke of bondage. was there more
                            Cause administered by that people to whome this solemn query was proposed by the prophet Jeremiah; Shall I not visit for
                            these things Saith the Lord, Shall not my soul be avenged on such a nation as this.
                        I earnestly beseech thee to use thy influence to Cause the heavy burdens to be undone, and the oppressed let
                            go free, that the heavy yoke of bondage may be broken, by a way that Shall redownd to the everlasting honour and benifit of our nation. that this part of our species within our
                            borders may be put upon the Common foot of humanity, then may we with propriety, and full Confidence look for this promiss
                            to be verefied unto us. then Shall thy light break forth as the morning, and thine health spring forth speedely; and thy righteousness Shall go before the: the Glory of the Lord Shall
                            be thy rereward. then Shall thou Call and the Lord Shall answer; thou Shalt Cry and he Shall say here am I; if thou take away from the midst of thee the yoke, the puting forth of
                            the finger, and speaking vanity. and if thou draw out thy soul to the hungry, and Satisfie the afflicted Soul; then Shall
                            thy light rise in obscurity and thy darkness shall be as noon day, and the Lord Shall guide thee Continually, and satisfie
                            thy soul in drought, and make fat thy bones; and thou Shalt be like a watered garden, and like a spring of water, whose
                            waters fail not. Isah.98.8 &c.—Prove me now herewith Saith the Lord of hosts, if I will not open you the windows
                            of heaven, and pour you out a blessing that there Shall not be room enough to receive it, and I will rebuke the devourer
                            for your sakes, and he Shall not destroy the fruits of your ground; neither shall your vine Cast her fruits before the
                            time in the field, and all nations shall Call you blessed, for ye shall be a delightsom land, Saith the Lord of hosts.
                            Mal. 3rd. 10. 11. 12—I hope thou wilt duly Consider these things, and follow the advice of the wise king solomon
                            whatsoever thy hand findeth to do, do it with thy might. Ecclel. 9th. 10th 
                  And while I am favoured to feel that earnest
                            breathing of soul, I shall ever pray for the prosperity of our nation, and thy present and Everlasting Wellfare.
                        
                            Nathaniel White
                            
                            
                        
                        
                    